Citation Nr: 1626469	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-26 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left ankle/foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION


The Veteran had active duty service in the U.S. Navy from June 1962 to August 1966.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's physical and electronic claims files, including the Virtual VA and Veterans Benefit Management System (VBMS).  The Veteran's appellant brief is located in VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left foot disorder.  VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

In this case, the Veteran is currently being treated for chronic left foot pain and has previously undergone surgery to fuse the talonavicular joint in his left foot.  See, e.g., July 2011 VA Treatment Records; February 2005 Private Medical Records.  
Additionally, the Veteran has provided credible testimony and statements regarding problems with his right foot/ankle in service and continuing pain symptomatology since service in his testimony before the RO and in a March 2010 statement and his November 2010 statement attached to his NOD. See March 2010 and November 2010 statements by the Veteran; June 2012 DRO Hearing Testimony. Additionally, 1984 private treatment records associated with the file note that he was seeking treatment for his left foot with a private doctor. In light of the evidence of record, a VA examination is necessary to determine if the Veteran's left foot problems are etiologically related to or aggravated by his service.


The Veteran has also testified that the service treatment records in the claims file are incomplete.  See June 2012 DRO Hearing Testimony.  He testified that he had in-service treatment for his left foot while stationed at Great Lakes.  On remand, the Veteran's complete military personnel file should be obtained.

Additional, the record contains a 1984 physical conducted by IBM that indicates the Veteran was seeing a private doctor for foot problems.  On remand, the RO should attempt to obtain these treatment records and any other relevant VA or private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and obtain a complete copy of the Veteran's military personnel records.

2.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, including private treatment records from 1984, and relevant VA treatment records since September 2011.  All attempts to obtain records should be documented in the claims folder.

3.  Thereafter, the Veteran should be afforded a VA examination to address the nature and etiology of any diagnosed left foot/ankle disorder.  The examiner must review the Veteran's claims file, and any Virtual VA and VBMS files.  The examiner should indicate in the report that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following review of the record, to include the Veteran's statements from March and November 2010 as to the onset and continuity of problems with his left foot/ankle, and an examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any currently diagnosed left foot/ankle disorder is etiologically related to his periods of active service, to include his residuals of surgery on his left foot in 2011.  A complete rationale for all stated opinions is required.

The examiner must provide both clear conclusions and a reasoned medical explanation supporting all conclusions.  In rendering any opinion, the examiner must address the Veteran's credible statements that he injured his left foot during basic training in 1962, and had pain since that injury in and post service, seeking treatment from private doctors post service.  The examiner is advised that the absence of treatment records is not a valid rationale for an opinion. If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

4.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



